Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Applicant’s amendment and arguments overcome the 112(a)/112(b) rejection on record. As such, the pending claims are in a condition for allowance. 

Examiner acknowledges Applicant’s request for rejoinder, however, the withdrawn claims contain limitations which would require further consideration before making a determination of patentability in view of the nature of the withdrawn claims being directed to a system. Additionally, the withdrawn claims contain indefinite language which would require consideration and/or amendment. Applicant elected the pending group without traverse, therefore, Examiner cancels all withdrawn claims so as to place the case in a condition for allowance. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding Claim 19 and 40, modified Durust discloses a potentiometric titration process but fails to disclose a non-linear relation between the obtained potential and logarithm of concentration of the target particle and as such, modified Durust does not disclose or render obvious the limitations of Claims 19 or 40. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY LAMBRIGHT MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721